                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


 MALCOLM WIENER,
                                                      No. 3:18-CV-106-RJC-DSC
                        Plaintiff,

        v.

 AXA EQUITABLE LIFE INSURANCE
 COMPANY,

                        Defendant.




          DEFENDANT’S SURREPLY IN OPPOSITION TO PLAINTIFF’S
         MOTION TO COMPEL PRODUCTION AND MOTION TO STRIKE
        DECLARATION OF JONATHAN SAGER OR, IN THE ALTERNATIVE,
        TO PRECLUDE EVIDENCE OR TESTIMONY FROM THE MEDICAL
              INFORMATION BUREAU AND JONATHAN SAGER


       Defendant Equitable Financial Life Insurance Company (f/k/a AXA Equitable Life

Insurance Company) (“Equitable”) respectfully submits this surreply in opposition to Plaintiff’s

Motion to Compel Production and Motion to Strike Declaration of Jonathan Sager or, in the

Alternative, to Preclude Evidence or Testimony from the Medical Information Bureau and

Jonathan Sager (the “MIB Motion”).

                                           ARGUMENT

       Plaintiff’s reply brief in support of the MIB Motion is replete with misrepresentations and

distortions of the record, four of which are addressed in this surreply.

       First, Plaintiff falsely claims that his motion does not seek the same relief as his prior

motion to compel, which this Court denied, (see Dkt. No. 51) (the “Denied Motion to Compel”).




       Case 3:18-cv-00106-RJC-DSC Document 99 Filed 07/31/20 Page 1 of 7
Plaintiff argues that the Denied Motion to Compel sought “a wide range of documents, including

but not limited to, Defendant’s own guidelines, manuals, procedures or policies,” (Reply Br., Dkt.

No. 95, at 4.) Plaintiff conveniently fails to mention that the Denied Motion to Compel also sought

“MIB procedures, codes, standards, rules or guidelines,” (Denied Motion to Compel, Dkt. No. 51,

at 8)—exactly what Plaintiff now seeks. The Court has already ruled on this issue, meaning the

MIB Motion is essentially a motion for reconsideration.         “[T]he purpose of a motion for

reconsideration is to correct manifest errors of law or fact or to present newly discovered

evidence . . . .” Chhaparawal v. W. Va. Univ. Hosps., 2008 U.S. Dist. LEXIS 52752, at *4 (N.D.

W. Va. Jul. 9, 2008). Plaintiff has pointed to no error of law or newly discovered evidence that

would justify a departure from the Court’s prior ruling.

       Second, Plaintiff misleads the Court when he claims that the MIB Motion is timely and

proper “because Plaintiff did not learn of Defendant’s use of the [MIB General Rules and Primer]

until Defendant filed the Sager Declaration.” (Reply Br., Dkt. No. 95, at 2.) That is nonsense.

Equitable served its expert’s report, which discusses the MIB rules at length, more than eight

months ago, on November 22, 2019. (See Lynn Patterson Report, Dkt. No. 45-5, Section 2.) In

fact, Mr. Patterson’s discussion of MIB rules was precisely the basis on which Plaintiff sought to

compel production of the MIB rules in the Denied Motion to Compel: “Defendant’s expert

disclosure references MIB rules and regulations, which Defendant, as an MIB member should be

able to produce but refuses to do so.” (Denied Motion to Compel, Dkt. No. 51, at 7.) Plaintiff

cannot be heard to argue that he had no idea that the MIB’s rules were in play until Equitable

submitted Mr. Sager’s declaration, as Plaintiff underscored Equitable’s reliance on MIB rules in

the Denied Motion to Compel: “In Defendant’s supporting and reply briefs concerning its Motion

for Summary Judgment, Defendant reiterates MIB requirements as justification for its



                                                2

      Case 3:18-cv-00106-RJC-DSC Document 99 Filed 07/31/20 Page 2 of 7
misrepresentations and generally references MIB rules and guidelines but has not produced

specific authority for those requirements.” (Denied Motion to Compel, Dkt. No. 51, at 7.)1

        Third, Plaintiff misrepresents the discovery record in several ways. He first attempts to

blame Equitable for his own delay by claiming that Equitable should have told Plaintiff in October

2019 that it did not have the 2014 MIB rules and procedures. (See Reply Br., Dkt. No. 95, at 5.)

But Plaintiff did not even request those rules until December 23, 2019. Here is what happened:


               The parties engaged in a Rule 26(f) conference in March 2019.

               Plaintiff inexplicably waited nearly six months to serve its first set of discovery
                requests on August 30, 2019. (See Plaintiff’s First Set of Requests for Production
                of Documents, Dkt. No. 57-2.) And while those requests called for Equitable’s own
                policies, procedures, and manuals, they did not call for the MIB’s rules.

               The first time Plaintiff requested the MIB’s rules was in his second set of requests
                for production, which was served on December 23, 2019, the last day of discovery.
                (See Plaintiff’s Second Set of Requests for Production, Dkt. No. 50-2, Request No.
                2 (“All manuals, guidelines, rule books, code books, or other materials in your
                possession, custody or control concerning MIB procedures, codes, standards, rules
                or guidelines whether or not created by You, including, without limitation, any
                materials created by or obtained from the MIB.”).)

               Defendant timely objected to producing the MIB’s rules on January 22, 2020.

               Plaintiff then sat on his hands for seven weeks before challenging Equitable’s
                objection to producing MIB’s rules in a letter dated March 11, 2020. (See Letter
                from K. Traynum, Mar. 11, 2020, Dkt. No. 50-7.) Equitable promptly advised
                Plaintiff in response to that letter that it does not have the 2014 MIB manual. (See
                Dkt. No. 50-8, at 3.)


1
  Plaintiff attempts to undercut Equitable’s motion to preclude testimony by Plaintiff’s expert on the ground
that the motion relies on non-produced MIB rules, (see Reply Br., Dkt. No. 95, at 1). Yet the thrust of
Equitable’s motion is that: Mr. Burgess lacks the skill, training, and experience that would qualify him as
an expert on underwriting practices, let alone the rule of MIB reporting and codes in that process; he is
uninformed about the facts of the case (he had no idea, for example, that his client attempted to obtain life
insurance in 2014); and he did not employ any recognized methodology in forming his opinions. (See
Motion to Preclude Expert Testimony, Dkt. No. 74, passim). The declaration of Mr. Sager was submitted
merely to underscore that Mr. Burgess is uninformed about how MIB reporting works. And Plaintiff cannot
be heard to complain about references to MIB rules in Mr. Sager’s declaration when Plaintiff had every
opportunity to seek discovery regarding those rules from the MIB.


                                                     3

       Case 3:18-cv-00106-RJC-DSC Document 99 Filed 07/31/20 Page 3 of 7
Plaintiff’s attempt to claim that Equitable sandbagged him is a gross distortion of the record. In

any event, nothing prevented Plaintiff from seeking discovery from the MIB at any point in the

discovery period. It is not Equitable’s fault that Plaintiff incorrectly assumed Equitable had a copy

of the 2014 MIB rules five years later—and Equitable does not appreciate the insinuation that it

has misrepresented what is in its files, (see Reply Br., Dkt. No. 95, at 2 (asserting that “[i] is

patently unbelievable” that Defendant does not have the historical MIB rules)).2 Plaintiff should

not be rewarded for his utter lack of diligence in taking discovery from Equitable and his complete

failure to seek discovery from the MIB.

        Plaintiff further distorts the discovery record when he claims that Equitable improperly

failed to update its initial disclosures to include Mr. Sager. (See Reply Br., Dkt. No. 95, at 5–6.)

Plaintiff speculates that Equitable identified Mr. Sager as a potential witness before it objected to

producing the MIB rules months ago, (see id. at 6 (“Defendant failed to supplement its initial

disclosures to identify Sager and the MIB materials and then actively opposed producing those

materials . . . .”) (emphasis added)). Yet Equitable did not consider calling Mr. Sager as a witness

or request a declaration from him until less than a week prior to filing Defendant’s witness list on

June 19, 2020. Including Mr. Sager on the witness list days after identifying him as a potential

witness satisfied Equitable’s burden under Rule 26(e), which calls for prompt supplementation of

disclosures in any “writing.” See Fed. R. Civ. Proc. 26(e)(1)(A). In any event, the purpose of

initial disclosures is to guide discovery, which had long closed by that time.




2
  There is no basis for Plaintiff’s claim that Equitable breached a duty to preserve the MIB rules in effect
in 2014 because they were referenced in a deposition in 2017—long before this case was filed—in a
separate lawsuit that does not concern MIB reporting.
                                                     4

       Case 3:18-cv-00106-RJC-DSC Document 99 Filed 07/31/20 Page 4 of 7
       Plaintiff also mischaracterizes Sandra Huffstetler’s deposition testimony. Contrary to

Plaintiff’s assertion, she did not testify that MIB member companies can freely access MIB files

without submitting search requests to the MIB. She merely testified that the information about

insurance applicants can be reviewed on the “ESP” (Elite Sales Processing) platform. (See Reply

Br., Dkt. No. 95, at 8.) ESP is a third-party administrator that provides underwriting support to

certain MIB members. (See https://www.elitesalesprocessing.com/.) Ms. Huffstetler did not

testify that using ESP’s platform eliminates the need to submit a search request to the MIB. And

Mr. Sager’s declaration is clear that search requests are required to obtain information on an

applicant; that MIB maintains extended records of those requests; and that no search requests were

submitted on Mr. Wiener. (See Declaration of Jonathan Sager, Dkt. No. 95-1, ¶¶ 7, 8, 15.) Plaintiff

thus incorrectly asserts that “there is no evidence—in Sager’s Declaration or otherwise” that MIB

would have records of members reviewing Mr. Wiener’s MIB file on the ESP platform. (See Reply

Br., Dkt. No. 95, at 8.)

       Fourth, Plaintiff cannot be heard to claim that the portion of the MIB Motion seeking to

preclude testimony from the MIB or Mr. Sager is anything other than an untimely motion in limine.

As discussed in Equitable’s opposition brief, Plaintiff’s motion to preclude testimony from Mr.

Sager was filed seventeen days after Mr. Sager was disclosed as a witness, fourteen days after the

deadline for motions in limine (which Plaintiff never sought to extend), and at the end of what

would have been the first day of trial. Plaintiff claims that the MIB Motion “is not a motion in

limine because it simply seeks production of documents on which Defendant claims to rely.”

(Reply Br. at 2.) But the alternative relief he seeks is to preclude testimony—precisely the stuff

of a motion in limine. Tacking an untimely motion in limine onto another (baseless and untimely)




                                                5

       Case 3:18-cv-00106-RJC-DSC Document 99 Filed 07/31/20 Page 5 of 7
motion to compel does not change the fact that he is seeking to preclude evidence at trial that

should have been the subject of a motion in limine.3

                                            CONCLUSION

        For the reasons discussed herein and in Equitable’s opposition brief, Defendant

respectfully requests that Court deny the MIB Motion in its entirety.




        Respectfully submitted this 31st day of July, 2020.



                                                By: /s/ Aaron C. Lang

                                                        Aaron C. Lang
                                                        N.C. Bar No.: 51511
                                                        Cadwalader, Wickersham & Taft LLP
                                                        227 West Trade Street
                                                        Charlotte, NC 28202
                                                        aaron.lang@cwt.com
                                                        Telephone: 704-348-5145
                                                        Telefax: 704-348-5200

                                                        Robert Cassot (admitted pro hac vice)
                                                        Federal Bar No.: ct24094
                                                        Morrison Mahoney LLP
                                                        One Constitution Plaza, 10th Floor
                                                        Hartford, CT 06103
                                                        rcassot@morrisonmahoney.com
                                                        Telephone:    860-616-4441
                                                        Telefax:    860-244-3800

                                                        Counsel for Defendant AXA Equitable Life
                                                        Insurance Company




3
 Equitable rests on its prior briefing with respect to the other issues in Plaintiff’s reply, including his
newfangled, baseless assertion that the MIB has violated HIPAA—a transparent attempt to distract the
Court from the real issues at hand.
                                                    6

       Case 3:18-cv-00106-RJC-DSC Document 99 Filed 07/31/20 Page 6 of 7
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served via e-mail, pursuant to the
parties’ agreement, on July 31, 2020, to the following counsel:

Attorney for Plaintiff
Kerry L. Traynum, Esq.
kerry@skufcalaw.com

                                                  BY:    /s/ Aaron C. Lang
                                                        Aaron C. Lang




                                                 7

      Case 3:18-cv-00106-RJC-DSC Document 99 Filed 07/31/20 Page 7 of 7
